IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 42483

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 396
                                               )
       Plaintiff-Respondent,                   )   Filed: February 18, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
DOUGLAS J. STANDISH,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of six years, for aggravated assault and one-year concurrent
       sentence for false imprisonment, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Douglas J. Standish entered Alford1 pleas to one count of aggravated assault with a
deadly weapon enhancement, Idaho Code §§ 18-901(b), 18-905(a), 18-25-20, and one count of
false imprisonment, I.C. § 18-2901. The district court sentenced Standish to a unified sentence
of fifteen years with six years determinate for the aggravated assault charge and a one-year
concurrent sentence for the false imprisonment charge. Standish filed an Idaho Criminal Rule 35


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                               1
motion, which the district court denied. Standish appeals asserting that the district court abused
its discretion by imposing an excessive sentence and by denying his Rule 35 motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Standish’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Standish’s judgment of conviction and sentence, and the district court’s order
denying Standish’s Rule 35 motion, are affirmed.




                                                     2